NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 10a0742n.06

                                           No. 09-4140
                                                                                         FILED
                          UNITED STATES COURT OF APPEALS                             Nov 29, 2010
                               FOR THE SIXTH CIRCUIT                           LEONARD GREEN, Clerk
ADEL BA-ALAWI,

       Petitioner,

v.                                                   ON PETITION FOR REVIEW FROM
                                                     THE BOARD OF IMMIGRATION
ERIC HOLDER, JR.,                                    APPEALS

       Respondent.

                                               /




BEFORE:        BOGGS, COLE and CLAY, Circuit Judges.

       CLAY, Circuit Judge. Petitioner Adel Mohamed Ba-Alawi petitions for review of a

decision of the Board of Immigration Appeals, denying his applications for withholding of removal

under section 241(b)(3) of the Immigration and Nationality Act, 8 U.S.C. § 1231(b)(3), and, in the

alternative, voluntary departure under section 240(B) of the Act, 8. U.S.C. §1229c. For the reasons

set forth below, we DENY Ba-Alawi’s petition for review.



                                        BACKGROUND

       Petitioner Adel Mohamed Ba-Alawi (“Ba-Alawi”) is a native and citizen of Yemen, and a

former soldier in the Yemeni Air Force. He and his wife entered the United States on December 22,

1998, on B-2 visas, as visitors for pleasure. Ba-Alawi testified before the immigration judge (“IJ”)
                                           No. 09-4140

that his intention, at the time of entry, was to return to Yemen after seeking medical treatment for

his wife, who was suffering from complications related to the miscarriage of a pregnancy.

Nonetheless, both he and his wife remained in the United States past the date authorized by their

visas.

         In January 2003, the Department of Homeland Security (“DHS”) sent Ba-Alawi a Notice to

Appear; on June 27, 2003, Ba-Alawi conceded removability and requested withholding of removal

under the Immigration and Nationality Act ("INA") and, alternatively, voluntary departure. On

January 7, 2008, the IJ denied his applications. He appealed to the Board of Immigration Appeals

(“BIA”), which issued an order denying Petitioner’s applications and entered a final removal order.

On September 17, 2009, Petitioner filed a timely appeal to this Court, which has authority to review

determinations of the BIA pursuant to 8 U.S.C. §1252.

         At his immigration hearing, Ba-Alawi testified that, sometime between 1998 and 2001, he

became involved in events stemming from an overture of marriage made by his brother-in-law to his

sister.1 Ba-Alawi testified that his brother-in-law, Labeeb, attempted to “force” a marriage upon his

sister, which she resisted with Ba-Alawi’s full support. This rejection was perceived as an offense

against the “honor” of Labeeb’s family. In order to restore honor, Labeeb then demanded that Ba-

Alawi divorce his own wife; Ba-Alawi refused, and Labeeb threatened to kill both him and his wife.

         Ba-Alawi testified that he believed that the government of Yemen would be unwilling or

unable to protect him from the threat posed by Labeeb, both because Labeeb is a rich and powerful


         1
        While this woman has no biological relation to Petitioner, Petitioner claims that she is
considered his sister in Yemeni society by virtue of the two having shared the same wet-nurse. (Tr.
at 48.)

                                                 2
                                             No. 09-4140

man, and also because Ba-Alawi is a military deserter and has already fallen afoul of the Yemeni

government.

                                            DISCUSSION

         I.     Standard of Review

         This Court reviews questions of law de novo, with substantial deference given to the BIA’s

legal interpretation of the INA, which “will be upheld unless the interpretation is arbitrary,

capricious, or manifestly contrary to the statute.” Morgan v. Keisler, 507 F.3d 1053, 1057 (6th Cir.

2007).

         We review findings of fact by application of the substantial evidence standard, which requires

that factual findings be supported by “reasonable, substantial, and probative evidence on the record

considered as a whole.” Ramaj v. Gonzales, 466 F.3d 520, 527 (6th Cir. 2006) (citing INS v.

Elias-Zacarias, 502 U.S. 478, 481 (1992). Administrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary. 8 U.S.C. § 242(b)(4)(B).

         Because the BIA conducted a de novo review of the IJ’s decision and issued a separate

opinion, this Court reviews the BIA decision as the final agency determination. Grijalva v.

Gonzales, 212 F. App’x 541, 547 (6th Cir. 2007) (citing Zaitona v. INS, 9 F.3d 432, 434 (6th Cir.

1993)); Morgan, 507 F.3d at 1057. Insofar as the BIA adopted its reasoning from the IJ’s decision,

this Court also reviews such reasoning. Khalili v. Holder, 557 F.3d 429, 435 (6th Cir. 2009).




                                                   3
                                             No. 09-4140

        II.     Withholding of Removal

        To be eligible for withholding of removal, a petitioner must show that he is both a member

of a particular social group, and that there is a “clear probability of persecution” if he is returned to

his county. INS v. Stevic, 467 U.S. 407, 413 (1984); see also 8 U.S.C. § 1231(b)(3)(A).

        Membership in a particular social group is demonstrated when a petitioner presents evidence

sufficient to prove that he belongs to a group that has both “particularity” and “social visibility.”

Matter of S-E-G-, 24 I. & N. Dec. 579, 582 (B.I.A. 2008).

        This Court has defined the essence of particularity as “whether the proposed group can

accurately be described in a manner sufficiently distinct that the group would be recognized, in the

society in question, as a discrete class of persons.” Al-Ghorbani v. Holder, 585 F.3d 980, 994 (6th

Cir. 2009) (internal citations and quotations omitted). We have also held that “generalized, sweeping

classifications” of persons cannot meet the demands of “particularity.” Rreshpja v. Gonzales, 420

F.3d 551, 555 (6th Cir. 2005). The BIA has defined “social visibility” as requiring that “the shared

characteristic of the group should generally be recognizable by others in the community.” Matter

of S-E-G-, 24 I. & N. Dec. at 586.

        Even if a social group possesses both social visibility and particularity, its primary defining

characteristic cannot be persecution. See Castellano-Chacon v. INS, 341 F.3d 533, 548 (6th Cir.

2003) (“[S]ociety’s reaction to a ‘group’ may provide evidence in a specific case that a particular

group exists, as long as the reaction by persecutors to members of a particular social group is not the

touchstone defining the group.”).




                                                   4
                                             No. 09-4140

        A clear probability of persecution exists when “it is more likely than not that the alien would

be subject to persecution.” Stevic, 467 U.S. at 424. It requires enough evidence “to compel a finding

that [a petitioner] would, more likely than not, be persecuted on the basis of [membership in the

social group].” Castellano-Chacon, 341 F.3d at 545.

        In this case, Ba-Alawi contends that he is a member of a particular social group that he

defines as “persons targeted for ‘honor based violence’ by a family group in Yemen in retribution

for perceived dishonor inflicted upon the family by the petitioner or members of the petitioner’s

family.” Petitioner argues that “persons targeted for honor based violence” can be analogized to

persons at risk of female genital mutilation (“FGM”), a social group that meets the standard for

recognition under the INA. See Abay v. Ashcroft, 368 F.3d 634 (6th Cir. 2004). But unlike victims

of FGM, “persons targeted for honor based violence” share no immutable characteristics—gender,

tribal/regional origin, belief system, age or anything else—other than their persecution. This is not

sufficient to be recognized as a social group under the INA. See Castellano-Chacon, 341 F.3d at

547 (distinguishing between social groups based on whether they “share an immutable characteristic,

or at least a fundamental characteristic that either cannot be changed, or should not be required to

be changed because it is fundamental to the members’ individual identities or consciences”).

        The record is also devoid of any evidence indicating that “persons targeted for honor based

violence” would otherwise meet the requirements of particularity and visibility. Although it is

conceivable that such persons might constitute a group that would be recognized in Yemen as a

“discrete class of persons,” the group is unlikely to be recognizable in the community, both because

its quality is transient (i.e., people are not targeted for such violence before they are believed to have


                                                    5
                                            No. 09-4140

caused dishonor and may no longer be targeted after they have made amends) and also because it is

based on a local or familial designation, and so does not achieve social visibility.2

       Even if this Court were to find that the definition advanced by Ba-Alawi constitutes a

“particular social group,” there is no evidence to show that Ba-Alawi is a member of this group.

Indeed, the evidence that Ba-Alawi points to does not indicate that men are routinely (or ever)

victims of honor based crime in Yemen. On the contrary, all of the evidence presented supports the

conclusion that women, almost exclusively, are the subject of honor based crimes.

       Thus, Ba-Alawi has failed to establish that his proposed social group has requisite

particularity and social visibility, and he has also failed to establish a nexus between himself and his

proposed social group.

       Furthermore, Ba-Alawi has failed to establish that it is more likely than not that he will suffer

persecution if returned to Yemen. While there may be some evidence in the record to indicate that

there is a threat of both state and extrajudicial violence in Yemen, general conditions of violence in

Yemen are not sufficient for the purposes of withholding. See Gumbol v. INS, 815 F.2d 406, 411

(6th Cir. 1987).

       The lion’s share of the evidence suggests that it is unlikely that Ba-Alawi will suffer

persecution if returned to Yemen. As the BIA noted, Ba-Alawi’s sister has continued to live in



        2
        The United Nations has reported that there are hundreds of women killed in the name of
honor each year. See U.N. Comm. on Human Rights, Civil and Political Rights, Including Questions
of: Disappearances and Summary Executions: Report of the Special Rapporteur, Ms. Asma
Jahangir, at 78-84, U.N. Doc. E/CN.4/2000/3 (2000).



                                                   6
                                           No. 09-4140

Yemen unharmed and has married and borne three children since the time of the threats. In addition,

there is no evidence to demonstrate that the threats were recurrent or ongoing, or that Ba-Alawi had

been threatened at any time other than the single incident more than a decade ago.

       III.    Voluntary Departure

       Ba-Alawi also appeals the BIA’s denial of his application for voluntary departure. He argues

that the BIA erred as a matter of law when it denied him voluntary departure because he is excused

from the requirement to present a valid travel document when “the document is already in possession

of the Service.” 8 C.F.R. 1240.26(b)(3)(1)(B).

       The provision that Ba-Alawi relies upon, however, provides an exception from inspection

and photocopying only. It does not provide an exception from possessing a travel document that is

sufficient for entry into Yemen. See Atmadja v. United States Att’y Gen., 322 F. App’x 889, 890

(11th Cir. 2009) (interpreting the INA to require that “an alien must possess a valid, unexpired

passport even if the passport is in the possession of the DHS, absent evidence that it is unnecessary

in order to return to the country of removal, is consistent with the language of the regulation”).

Regardless of the location of Ba-Alawi’s expired passport, it is clear that Ba-Alawi does not

currently possess a valid passport or other document sufficient for travel.3 Therefore, Ba-Alawi is

not eligible for voluntary departure. 8 C.F.R. § 1240.36(c)(2).




       3
         During hearings before the IJ, no passport could be located in Ba-Alawi’s DHS file and there
is no record of Ba-Alawi’s passport having been in the possession of DHS. There is some evidence
on the record to indicate that the passport may have been misfiled by DHS; alternatively, it may have
never been turned over to the agency.

                                                 7
                                           No. 09-4140

                                         CONCLUSION

       Because Ba-Alawi has failed to establish that his proposed social group has the requisite

particularity and social visibility, and he has not demonstrated sufficient likelihood of persecution

if returned to Yemen, we hereby DENY the petition for review.




                                                 8